                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

                                                  *
BARBARA L.,                                       *
                                                  *
          Plaintiff,                              *
                                                  *
v.                                                *          Civil Case No.: SAG-18-3465
                                                  *
COMMISSIONER, SOCIAL SECURITY                     *
ADMINISTRATION,                                   *
                                                  *
          Defendant.                              *
                                                  *
     *        *        *     *     *      *       *      *      *       *      *      *      *

                                   MEMORANDUM OPINION

          On November 9, 2018, Plaintiff Barbara L., who proceeds pro se, petitioned this Court to

review an overpayment assessment by the Social Security Administration (“SSA”). ECF 1. The

SSA filed a Motion to Dismiss for lack of subject matter jurisdiction pursuant to Federal Rule of

Civil Procedure 12(b)(1), on the grounds that Plaintiff did not exhaust her administrative

remedies prior to filing her complaint. ECF 9. Plaintiff opposed the motion. ECF 13. I find that

no hearing is necessary. See Loc. R. 105.6 (D. Md. 2018). For the reasons explained below, I

will grant the SSA’s Motion to Dismiss.

     I.       FACTS

          The following facts are derived from Plaintiff’s complaint and its attachments, and the

allegations are assumed true for the purposes of this motion. Plaintiff’s husband began receiving

Social Security retirement benefits in June, 2011. ECF 1 ¶ 6. In accordance with emailed advice

she had received from the SSA, Plaintiff applied for a spousal benefit when she turned 66 years

of age, and voluntarily suspended her own retirement benefits until age 70. Id. ¶¶ 7-8. Plaintiff

turned 70 years of age on January 21, 2016. Id. ¶ 9. At that point, she began receiving her
retirement benefits on her own earnings record, and notified SSA that she should no longer

receive the spousal benefit. Id. ¶ 9. Despite Plaintiff’s repeated requests that SSA stop sending

her the spousal benefit, SSA continued paying her both types of benefits between January, 2016

and February, 2017. Id.

       On March 30, 2017, SSA notified Plaintiff that it had overpaid her spousal benefits

between January, 2012 and February, 2017, for a total overpayment of $27,366. Id. ¶ 10, Att. 8.

The notice stated, in contradiction to the prior advice Plaintiff had obtained from SSA, that

Plaintiff “should not have received any benefits as a spouse,” since she had been entitled to

collect higher benefits on her own earnings record. Id. ¶¶ 11-13, Att. 8. The notice advised that

the overpayment amount would be withheld from Plaintiff’s upcoming benefit payments, but

stated, “If you request reconsideration and/or waiver within 30 days, the planned withholding of

your benefit to recover the overpayment will not take place until your case is reviewed.” Id. ¶

15, Att. 8. Although Plaintiff filed a Request for Reconsideration on April 17, 2017, SSA

immediately began to withhold Plaintiff’s monthly distributions to collect the alleged

overpayment. Id. ¶ 15.

       Plaintiff visited a local SSA office to inquire why her benefits were being withheld. Id. ¶

16. After originally claiming not to have a record of the Request for Reconsideration, SSA

conceded that her request had been timely filed. Id. ¶¶ 16-17. Nevertheless, on May 3, 2017,

SSA sent correspondence to Plaintiff indicating that her $2,993 monthly benefits would be

withheld in full from May, 2017 through a portion of January, 2018, to recover the allegedly

overpaid benefits. Id., Att. 12. On November 20, 2017, SSA wrote to advise Plaintiff that she

would begin receiving $2,814 each month, representing a withholding of $179 per month, until

her full overpayment amount was paid off in December, 2020. Id. On March 15, 2018, SSA



                                                2
again wrote to Plaintiff stating, “[w]e received your request that we review our decision,” and

noted that she would receive her full benefit payments from March, 2018, although an

overpayment balance of $5,708 remained. Id. On July 10, 2018, SSA wrote and said, “[w]e

received your request for an explanation,” and again affirmed that Plaintiff would receive her full

payments with no withholding, although a balance of $5,708 remained. Id.

       On May 29, 2018, Plaintiff wrote to her United States Congressperson to request

assistance with contesting her overpayment assessment. Id., Att. 13. On September 21, 2018,

Plaintiff received a new “Notice of Change in Benefits” stating, “Review of your record shows

that the true amount of your overpayment is $8,692.00.” Id., Att. 14. The letter affirmed that

Plaintiff would continue to receive her full benefits, without withholdings, and told Plaintiff that

she had 60 days to ask for an appeal and review of this decision. Id. Shortly thereafter, SSA

wrote Plaintiff’s Congressperson to advise that, “A technical expert at the payment center in

Chicago looked at the case and decided that the overpayment was correct.” Id., Att. 15. On

November 9, 2018, Plaintiff filed her Complaint in this Court, without pursuing any additional

administrative remedies.

       Plaintiff alleges in her Complaint that, in a 2017 publication, SSA noted that the

Bipartisan Budget Act of 2015 had closed a “loophole” which had “allowed some married

individuals to start receiving spousal benefits at full retirement age, while letting their own

retirement   benefit   grow    by   delaying      it.”   Id.   ¶   14,   Att.   9   (printout   from

https://www.ssa.gov/planners/retire.claiming.html). The SSA publication acknowledged that the

rule closing the loophole applied only prospectively, not retroactively. Id. ¶ 14, Att. 9 (“If you

voluntarily suspended benefits prior to April 30, 2016, you may remain in voluntary suspense

status, and the new law will not affect you.”).



                                                   3
   II.      STANDARD OF REVIEW

         Federal Rule of Civil Procedure 12(b)(1) governs motions to dismiss for lack of subject

matter jurisdiction. Fed. R. Civ. P. 12(b)(1). While the plaintiff bears the burden of proving that

a court has jurisdiction over the claim or controversy at issue, a Rule 12(b)(1) motion should be

granted “only if the material jurisdictional facts are not in dispute and the moving party is

entitled to prevail as a matter of law.” Ferdinand-Davenport v. Children’s Guild, 742 F. Supp.

2d 772, 777 (D. Md. 2010) (quoting Evans v. B.F. Perkins Co., a Div. of Standex Int’l Corp., 166

F.3d 642, 647 (4th Cir. 1999)). In a motion to dismiss for lack of subject matter jurisdiction, the

pleadings should be regarded as “mere evidence on the issue,” and courts may “consider

evidence outside the pleadings without converting the proceeding to one for summary

judgment.” Evans, 166 F.3d at 647 (quoting Richmond, Fredericksburg & Potomac R.R. v.

Unites States, 945 F.2d 765, 768 (4th Cir. 1991)).

         A plaintiff carries the burden of establishing subject matter jurisdiction. See Lovern v.

Edwards, 190 F.3d 648, 654 (4th Cir. 1999) (citing Thomson v. Gaskill, 315 U.S. 442, 446

(1942); Goldsmith v. Mayor of Balt., 845 F.2d 61, 63-64 (4th Cir. 1988)). However, a pro se

plaintiff’s complaint should not be dismissed “unless it appears beyond doubt that the plaintiff

can prove no set of facts in support of his claim which would entitle him to relief.” Gordon v.

Leeke, 574 F.2d 1147, 1151 (4th Cir. 1987) (quoting Haines v. Kerner, 404 U.S. 519, 521

(1972)) (quotation and citation omitted). Pro se filings, “however unskillfully pleaded, must be

liberally construed.” Noble v. Barnett, 24 F.3d 582, 587 n.6 (4th Cir. 1994) (citing Vinnedge v.

Gibbs, 550 F.2d 926, 928 (4th Cir. 1977)). Where a plaintiff has failed to exhaust administrative

remedies before bringing a claim, the action should be dismissed under Rule 12(b)(1). See




                                                 4
Khoury v. Meserve, 268 F. Supp. 2d 600, 607 (D. Md. 2003), aff’d, 85 F. App’x 960 (4th Cir.

2004).

    III.     ANALYSIS

           The SSA argues that this Court lacks jurisdiction over Plaintiff’s appeal because she

failed to exhaust her administrative remedies before filing suit, and is not therefore appealing

from a final decision of the Commissioner. ECF 9. The SSA, as an agency of the United States

Government, enjoys immunity from suit absent express waiver. See F.D.I.C. v. Meyer, 510 U.S.

471, 475 (1994). The applicable waiver of immunity in this case is found in the Social Security

Act, which provides the statutory basis for Plaintiff’s appeal.1 ECF 1. That Act provides, in

relevant part, that “[a]ny individual, after any final decision of the Commissioner of Social

Security made after a hearing to which he was a party . . . may obtain a review of such decision

by a civil action[.]” 42 U.S.C. § 405(g). In Plaintiff’s case, no hearing was ever held. Plaintiff’s

Request for Reconsideration of the March 30, 2017, Notice of Change in Benefits remains

pending, and Plaintiff has not filed a Request for Reconsideration of the September 21, 2018,

Notice of Change in Benefits, instead opting to file her complaint in this Court.2

           Plaintiff contends that “the actions SSA took on [Plaintiff’s] claim for reimbursement

constituted a ‘final decision . . . made after a hearing,’” while also acknowledging that Plaintiff

has only received initial overpayment determinations, and has filed one petition for

reconsideration which remains unresolved. ECF 13 at 6. The term “final decision” is undefined

1
 While Plaintiff’s complaint also makes a passing reference to the Administrative Procedure Act, 5
U.S.C. § 706, that Act does not provide an independent basis for subject matter jurisdiction for Social
Security appeals. Califano v. Sanders, 430 U.S. 99, 104-07 (1977).
2
  The parties have not addressed whether the SSA’s issuance of the September 21, 2018, Notice of
Change in Benefits supersedes the earlier March 30, 2017, Notice of Change in Benefits, rendering
Plaintiff’s pending Request for Reconsideration of the earlier decision moot. This issue, among others,
should be addressed first at the agency level, to permit this Court to have a single final decision for
appellate review.

                                                  5
in the Act, and its meaning is left, instead, “to the [Commissioner] to flesh out by regulation.”

Weinberger v. Salfi, 422 U.S. 749, 766 (1975). Social Security regulations provide that a

claimant must complete a four-step administrative review process to obtain a judicially

reviewable final decision. 20 C.F.R. § 404.900(a). First, an individual claiming entitlement to

benefits receives an initial determination. 20 C.F.R. § 404.902. If the claimant is not satisfied

with the determination, the claimant may request the SSA to reconsider the decision. 20 C.F.R.

§ 404.907. After the second step, reconsideration, if the claimant is still not satisfied with the

determination, the claimant may request a hearing before an Administrative Law Judge (“ALJ”).

Id.; 20 C.F.R. § 404.929. The claimant must request a hearing within sixty (60) days after the

claimant receives notice of the previous determination or decision, unless the Commissioner

grants a written request for more time. 20 C.F.R. § 404.933(b). Finally, if the claimant is not

satisfied with the ALJ’s determination at the third step of the review, the claimant may request

review by the Appeals Council (“AC”). 20 C.F.R. § 404.967. The AC may deny the request for

review and allow the ALJ’s decision to stand as the final decision of the Commissioner, or it may

grant the request for review and issue its own decision. 20 C.F.R. § 404.981. In either event, the

claimant may then seek judicial review of the Commissioner’s final decision by filing an action

in federal district court within sixty (60) days after receiving notice of the AC’s action, unless the

Commissioner grants a written request for more time. 20 C.F.R. §§ 404.981, 404.982, 422.210.

If the claimant does not pursue administrative appeal rights, or does not do so within the time

limits set out in the regulations, the administrative determination or decision becomes binding.

20 C.F.R. §§ 404.905, 404.921, 404.955, 404.981.

       In this case, Plaintiff has completed only one and one-half of the steps in the four-step

administrative review process. Plaintiff obtained two initial decisions, on March 30, 2017, and



                                                  6
September 21, 2018. In the first instance, Plaintiff filed a Request for Reconsideration, but has

not yet received a response. Plaintiff’s frustration with the length of time the administrative

process can take is shared by many. This Court takes judicial notice of the extensive backlogs

and delays plaguing the SSA, which is the administrative agency charged with providing

subsistence and benefits to disabled and retired citizens. Fed. R. Evid. 201; see, e.g., Mark

Miller, Have a Social Security Question? Please Hold, N.Y. Times, Nov. 21, 2018 (noting “long

delays in hearings on disability insurance appeals and in resolving benefit errors” and that the

“average wait time for a hearing decision on an appeal in fiscal 2018 was 591 days”). As the

reporter noted, the “[s]low processing of paperwork can keep beneficiaries in limbo for months,

or even years, waiting for mistakes to be corrected.” Id. Along with the lengthy delays common

to all parties attempting to have claims considered at the agency level, Plaintiff has experienced

the additional frustration associated with receiving inconsistent and sometimes factually

erroneous communications from different SSA employees. However, without pursuing the

remaining steps of the administrative process, including reconsideration, the ALJ hearing and

decision, and review by the AC, Plaintiff has not afforded SSA “an opportunity to correct its own

errors, to afford the parties and the courts the benefit of its experience and expertise and to

compile a record which is adequate for judicial review.” Fitzgerald v. Schweiker, 538 F. Supp.

992, 998 (D. Md. 1982) (quoting Weinberger v. Salfi, 422 U.S. 749, 765 (1975)). Thus, Plaintiff

has not exhausted her available administrative remedies.

       In addition to her unsuccessful argument that she has obtained the equivalent of a “final

decision,” Plaintiff also contends that this Court should waive the exhaustion requirement. As

background, the Supreme Court has interpreted the finality requirement of the Social Security

Act, 42 U.S.C. § 405(g), to contain two elements: (1) “that a claim for benefits shall have been



                                                7
presented to the [SSA],” and (2) “that the administrative remedies prescribed by the [SSA] be

exhausted.”    Mathews v. Eldridge, 424 U.S. 319, 328 (1976).            The Supreme Court has

determined that the first element, presentment, cannot be waived, but the second element,

exhaustion, can be waivable under certain conditions. Id. at 329-30. Because exhaustion is

intended to prevent “premature interference with agency processes,” Weinberger, 422 U.S. at

765, the circumstances warranting judicial waiver of the exhaustion requirement are narrow.

       Plaintiff cites five waiver cases, which collectively elucidate the standards for waiver but

are readily distinguishable from the situation presented here. In the earliest case, Weinberger,

the Supreme Court considered a claim by a group of named appellees, on behalf of a class,

challenging the constitutionality of the provision of the Social Security Act prohibiting the

widow or stepchild of a wage earner from receiving insurance benefits unless his or her

relationship with the wage earner commenced more than nine months before the wage earner’s

death. 422 U.S. 749. The Supreme Court concluded that the unnamed members of the class had

not presented their claims to the SSA, and thus they could not establish jurisdiction. Id. at 764.

As for the named appellees, the Supreme Court noted that they had only received an initial denial

and a denial on reconsideration, and had not yet had a hearing before an ALJ or consideration by

the AC. Id. at 764-65. However, the Supreme Court concluded that the purposes of permitting

the SSA “an opportunity to correct its own errors, to afford the parties and the courts the benefit

of its experience and expertise, and to compile a record which is adequate for judicial review”

have been satisfied where, as in Weinberger, “the Secretary has satisfied himself that the only

issue is the constitutionality of a statutory requirement, a matter which is beyond his jurisdiction

to determine.” Id. The Weinberger Court noted, “In the present case the Secretary does not raise

any challenge to the sufficiency of the allegations of exhaustion in appellees’ complaint. We



                                                 8
interpret this to be a determination by him that for the purposes of this litigation the

reconsideration determination is ‘final.’” Id. at 767.

       In contrast, in the instant case, Plaintiff does not challenge the constitutionality of any

express statute, regulation, or policy, but instead contends that the SSA did not properly apply its

own regulations in evaluating Plaintiff’s claim. Plaintiff asserts that the Commissioner “is

unlikely to change the current policy of disallowing ‘file and suspend’ even for pre-April 30,

2016 applications for spousal benefits despite the policy she announced at the time Congress

amended the provision.” ECF 13 at 12. Plaintiff’s complaint, however, does not allege the

existence of an agency “policy” to disallow benefits to pre-April 30, 2016 applicants, but simply

alleges that the SSA erroneously decided Plaintiff’s claim under the governing policies. See

ECF 1 ¶ 13 (“Therefore, the Notice misapplied SSA’s own regulation.”); id. ¶ 14 (“Therefore,

SSA violated the [Bipartisan Budget Act of 2015] when it applied the amendments retroactively

to [Plaintiff].”) The issue of whether SSA appropriately applied the governing statute and duly

enacted regulations to the facts presented by Plaintiff’s claim is well within the jurisdiction of the

SSA to decide. In addition, unlike in Weinberger, the Commissioner has expressly challenged

Plaintiff’s failure to exhaust administrative remedies, and does not concede the finality of the

initial decisions made by agency representatives.

       In the second case Plaintiff cites, Eldridge, 424 U.S. 319, the claimant, Eldridge, argued

that the SSA’s policy to terminate Social Security benefits before holding a pre-termination

hearing was unconstitutional. Id. at 324-25. Eldridge’s benefits had been terminated, and he

received a notice of his right to seek reconsideration. Id. Instead of seeking reconsideration,

Eldridge filed suit in federal court. Id. The Supreme Court concluded that Eldridge had fulfilled

the “presentment” requirement by filling out a State agency questionnaire regarding his



                                                  9
continuing disability and responding to the notice that first “proposed” terminating his benefits.

Id. at 329.   The Supreme Court also held that waiver of the exhaustion requirement was

appropriate. Id. at 330-31. The Supreme Court rested its decision on several factors: (1) the

plaintiff’s constitutional due process challenge to the SSA’s procedure was collateral to his claim

of entitlement to benefits; and (2) full relief could not be obtained through an administrative

hearing, which could result in his benefits being reinstated but could not address his

constitutional argument. Id. at 330-32. In contrast, in this case, Plaintiff’s claim is not collateral

to her claim for entitlement to spousal benefits from 2012-2016, and full relief could be obtained

if SSA were to reverse its position on the alleged overpayment.

       In the third case cited by Plaintiff, Fitzgerald, plaintiff Fitzgerald filed a class action

lawsuit challenging the SSA’s Regional Transmittal No. 417, which provided the formula to

calculate retroactive Supplemental Security Income benefits for recipients who also received

benefits under the Maryland Aid to Families with Dependent Children program. 538 F. Supp.

992. While Fitzgerald’s federal suit was pending, an ALJ at SSA issued an opinion adjusting the

calculation of her benefits in a favorable manner, rendering her claim moot. Id. at 995. The

Court permitted other plaintiffs to intervene as party plaintiffs, but the new plaintiffs had not

exhausted their administrative remedies, and the SSA had not voluntarily waived exhaustion. Id.

at 995-96. The Fitzgerald Court found that Eldridge had “explicitly approved a highly practical

and result-oriented approach as the proper way to analyze” the waiver question. Id. at 997.

Specifically, the Eldridge Court had stated, “But the core principle that statutorily created

finality requirements should, if possible, be construed so as not to cause crucial collateral claims

to be lost and potentially irreparable injuries to be suffered remains applicable.” Eldridge, 424

U.S. at 331 n.11. Applying those tenets, the Fitzgerald court found that the Eldridge doctrine



                                                 10
permitting waiver of exhaustion applied not only to constitutional challenges, but also in cases

like Fitzgerald’s involving statutory claims. Id. at 997-998. Ultimately, the Fitzgerald Court

balanced the claimants’ “interest in the prompt resolution of an issue against the general

principle that an agency’s procedures should be permitted to run their course.” Id. at 997. Given

the “claimants’ poverty and resulting dependence upon the benefits” and the likelihood that some

claimants would lack the knowledge or energy to appeal what appeared to be a favorable

decision granting benefits, the Court concluded that there was a “significant interest in prompt

resolution of the class’ [sic] claim that the Secretary’s method of computation is improper.” Id.

at 998. On the other side of the balancing equation, the Fitzgerald Court found that exhaustion

would be insignificant because it would be unrealistic “to expect that the Social Security

Administration would consider changing its procedure as a result of a challenge from a single

claimant” and because the communications from the SSA in the litigation expressed clearly that

the agency did not intend to alter its calculation of benefits “in the absence of legislative

direction or a court order.” Id. at 998.

       As noted above, the instant case is distinguishable from Fitzgerald, because it does not

implicate a procedure that has been alleged to affect a large number of claimants, and the SSA

has made no evident policy pronouncement that would suggest that Plaintiff’s administrative

appeals would be fruitless. Instead, Plaintiff has amassed a series of independent and sometimes

inconsistent communications from SSA representatives, which simply cannot be viewed as a

consistent expression of a policy position. Accordingly, applying the Fitzgerald balancing test to

this case, the general principle of allowing the agency’s procedures to run their course outweigh

the claimant’s interest in the prompt resolution of this issue relating solely to her claim for

benefits.



                                               11
       Fourth, Plaintiff cited Grice v. Colvin, 97 F. Supp. 3d 684 (D. Md. 2015), in which the

Court considered constitutional challenges brought by multiple plaintiffs against regulations

promulgated by the SSA in October, 2011, allowing referral of “overpayments to the Department

of the Treasury for offset against Federal tax refunds regardless of the length of time the debts

have been outstanding.”     97 F. Supp. 3d at 689 (quoting 20 C.F.R. § 404.520(b)).            The

challenged regulations replaced a prior version which had limited such referrals to a period of ten

years after the overpayment first accrued. 20 C.F.R. §404.520(b) (2011). Grice was filed by

four plaintiffs whose federal tax refunds had been intercepted by the SSA, using the Treasury

Offset Program. 97 F. Supp. 3d at 691. One of the plaintiffs was found not to have satisfied the

presentment requirement. Id. at 701-02. The remaining three plaintiffs were deemed to have

satisfied presentment, although their cases had not progressed to an ALJ hearing. Id. at 702. In

finding waiver of the procedural exhaustion requirement to be appropriate, the Grice Court

focused heavily on the fact that plaintiffs had not received notice of the overpayment and did not

have an opportunity to challenge the interception of the refunds, since the notices were sent to

invalid addresses more than ten years old. Id. at 702-03. Moreover, plaintiffs’ attempts to

challenge the overpayment decision through the four-step administrative process were rebuffed,

and they were told “either that reconsideration was not an option or that waiver [of the

overpayment] was the only option.” Id. at 703 (emphasis in original). Thus, SSA itself did not

permit complete exhaustion. Id. at 703-04 (“It would be difficult to find a better case for

waiving exhaustion then one where the SSA did not permit exhaustion in the first place.”).

Finally, the Grice Court noted that granting waiver of plaintiffs’ overpayment would not allow

plaintiffs to challenge the legality of the overpayment procedure. Id. at 704. As the Court stated,

“Plaintiffs’ claims are not challenges to individual procedures taken against one claimant.



                                                12
Rather than challenging an individual overpayment assessment, Plaintiffs challenge the SSA’s

systematic approach to the collection of overpayments as a violation of constitutional and

statutory law. In that way, Plaintiffs’ claims are collateral to any individual determination of an

overpayment or any personal objection to the overpayment decision.” Id. at 705.

       Again, the Grice case is readily distinguishable from Plaintiff’s.         Plaintiff has not

mounted a constitutional or statutory challenge to any particular regulation, law, policy, or

procedure, and her case amounts to a challenge to the individual procedures applied in her case.

She received timely notice of the agency decisions, was invited to file for reconsideration of the

agency decision, ECF 1, Atts. 8 and 14, filed for reconsideration once, but declined to do so a

second time. Thus, the elements favoring waiver in Grice are simply inapposite in this case.

       Finally, Plaintiff cites Bowen v. New York, 476 U.S. 467, 482 (1986), for the proposition

that she could not have sought an administrative hearing because the Commissioner had failed to

act on her petition for reconsideration, and, thus, that she could not exercise a right that she did

not know existed. ECF 13 at 12. As noted above, however, there has been no indication that the

SSA would not issue any ruling on Plaintiff’s petition for reconsideration (unless it has now been

mooted by the new Notice of Change in Benefits). The agency’s processes, as noted above, are

heavily burdened and do not progress in a timely fashion. Plaintiff would not be advised of her

right to a hearing until and unless the first two steps of the administrative process were decided

adversely to her claims.

       Accordingly, due to Plaintiff’s failure to exhaust administrative remedies, this Court

lacks jurisdiction to review her claims. Moreover, the Court has no basis to retain jurisdiction in

this matter, or to dictate a timeline for the agency’s resolution of this case. Thus, acknowledging




                                                13
Plaintiff’s frustration with a system that cannot process claims in a prompt manner, her case must

be dismissed.

   IV.      CONCLUSION

         For the foregoing reasons, the SSA’s Motion to Dismiss, ECF 9, is GRANTED, and the

Clerk is directed to CLOSE this case. A separate order follows.


Dated: April 10, 2019                                              /s/
                                                            Stephanie A. Gallagher
                                                            United States Magistrate Judge




                                               14
